Citation Nr: 0635821	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  06-14 400	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

Bilateral hearing loss disability is not attributable to 
service and was not first manifest within one year of 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in May 2005.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal no ear disease or injury 
during service.  The separation examination shows that the 
veteran's hearing acuity was normal.  The separation 
examination in October 1953 included a whispered voice 
hearing test which was 15/15, bilaterally.  The veteran did 
not report any hearing difficulties at that time.  

During the one year presumptive period after service, hearing 
loss disability was not manifest nor diagnosed.  

Following service, the veteran had quadrennial examinations 
in December 1955 and in October 1957 which also reflected 
whispered voice testing of 15/15. The veteran did not report 
any hearing difficulties on those tests.  

Private medical records dated from April 1998 to February 
2003 from R.J.V., were received, which indicated that the 
veteran had hearing loss.  It was noted that the veteran was 
exposed to Air Force jet noise.  However, no opinion 
regarding the etiology of current hearing loss disability was 
provided.  Private audiograms from 2001-2002 are also of 
record, but do not include an opinion regarding the etiology 
of current hearing loss disability.  VA outpatient records 
dated from January 2004 to May 2004 note current hearing loss 
disability.  

In May 2004, the veteran was afforded a VA examination.  At 
that time, the veteran indicated that after being separated 
from service, he was employed at a steel company for 29 years 
and was seldom in noisy areas.  After this employment, he 
became employed in the pest control business.  He was first 
aware of his impaired hearing between 1975 and 1980.  He was 
not aware of any hearing problems while employed at the steel 
company and had had no difficulty carrying on conversations 
on the telephone.  His wife indicated that she was first 
aware of his hearing problems in 1973 or 1974.  

On the audiological evaluation, hearing loss disability 
within the meaning of 38 C.F.R. § 3.385 was shown.  The 
examiner reviewed the claims file and provided a medical 
opinion regarding the etiology of the current hearing loss 
disability, diagnosed as severe sensorineural hearing loss of 
the right ear and moderately severe sensorineural hearing 
loss of the left ear.  The examiner indicated that it was 
less likely as not that this hearing loss was a result of 
exposure to noise while in military service due to the 
following reasons.  The separation hearing examination showed 
15/15 bilaterally.  The examiner acknowledged that this type 
of hearing test could overlook a high frequency hearing loss.  
However, there was no mention of any impaired hearing on the 
Report of Medical Examination at that time and the veteran 
has stated that he was not aware of hearing difficulty while 
working at a steel company including while carrying on a 
conversation on the telephone.  

The veteran and his wife, as lay persons, have not been shown 
to be capable of making medical conclusions, thus, any 
statements regarding causation are not competent.  Espiritu.  
The veteran as a lay person is competent to report 
information of which he/she has personal knowledge, i.e., 
information that he can gather through his senses and his 
wife is competent to report what she observed.  See Layno.  
The veteran is competent to state that he first had problems 
hearing in the 1970's.  His wife is competent to report that 
she noticed that her husband had difficulty hearing in the 
1970's.  However, they do not have medical expertise.  
Therefore, they cannot provide a competent opinion regarding 
diagnosis and causation.  Specifically, they cannot provide a 
medical opinion linking current hearing loss disability to a 
specific cause, including service.  

There is no competent medical evidence of any nexus between 
the veteran's current diagnosis of bilateral hearing loss 
disability and service.  The competent medical evidence shows 
that bilateral hearing loss disability is not related to 
service, according to the VA examiner who examined the 
veteran and reviewed the record.  The examiner is an 
audiologist with appropriate expertise.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

In sum, the competent evidence does not establish that 
hearing loss disability or disease began in service or within 
one year of separation.  The service medical records showed 
no ear injury or disease.  Thus, there was no chronic hearing 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that in the 
1970's, the veteran first noticed that he had difficulty 
hearing, which was over 15 years after such separation.  The 
medical evidence shows hearing loss within the meaning of 
38 C.F.R. § 3.385 initially in the 2000's, which was over 45 
years after separation from service.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


